Citation Nr: 1435457	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-18 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date prior to April 30, 2010, for the grant of service connection for tinnitus due to the Veteran's service-connected head injury.

2.  Entitlement to an effective date prior to October 20, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to an initial rating higher than 70 percent for PTSD. 

4.  Entitlement to an earlier effective date prior to October 20, 2011 for the grant of service connection for left lower extremity radiculopathy associated with herniated nucleus pulposus L5-S1 with disc disease.

5.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy associated with herniated nucleus pulposus L5-S1 with disc disease.

6.  Propriety of the reduction of the evaluation from 40 percent to 10 percent for service-connected herniated nucleus pulposus L5-S1 with disc disease effective February 2, 2012, to include consideration of an increased evaluation.

7.  Propriety of the reduction of the evaluation from 10 percent to 0 percent for service-connected bilateral hearing loss effective February 3, 2012, to include consideration of an increased evaluation.

8.  Propriety of the reduction of the evaluation from 10 percent to 0 percent for service-connected head injury effective February 10, 2012, to include consideration of an increased evaluation.

9.  Entitlement to service connection for an eye disorder, to include as secondary to a service-connected head injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from May 1987 to June 1989 with over 13 years of prior active service, and additional service in the reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and July 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran initially disagreed with a February 2010 rating decision regarding the effective date for the grant of an increased rating for bilateral hearing loss, but did not perfect appeal.  Thus, the issue is not before the Board.   

The issues of entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss and entitlement to an initial rating higher than 10 percent for tinnitus have been raised by the record (in statements received in June 2011 and August 2013, respectively), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before the Board can proceed with appellate review.

Regarding the issue of entitlement to an earlier effective date for the grant of service connection for tinnitus, the Veteran originally filed a service connection claim that was received on July 2005.  In March 2006, the RO denied the claim.  The Veteran was notified of that decision but did not initiate appeal.  In 2010, the Veteran filed a claim to reopen.  In a September 2010 rating decision, the RO granted service connection for tinnitus on a secondary basis and assigned a 10 percent rating from April 30, 2010.  In a June 2014 statement, the Veteran's representative noted that the Veteran asserts clear and unmistakable error (CUE) in the March 2006 rating decision.  As these earlier effective date and CUE issues are inextricably intertwined, the RO should reconsider the earlier effective date issue after development and consideration of the CUE issue.

The July 2013 rating decision granted service connection and assigned initial ratings for PTSD and left lower extremity radiculopathy; reduced the evaluations for service-connected herniated nucleus pulposus L5-S1 with disc disease, bilateral hearing loss and head injury; and denied service connection for eye disorder.  In statements received in August 2013 and September 2013, the Veteran filed notices of disagreements for these specific issues.  However, a statement of the case was not subsequently issued.  These matters are remanded to the RO for issuance of a statement of the case.  Manlincon v. West, 12, Vet. App. 238 (1999).  

Since the issue has not been perfected and is being remanded for a statement of the case, the Board would like to call the RO's attention to the Veteran's notice of disagreement (specifically for left lower extremity radiculopathy) received in September 2013, in which he requested "a personal hearing" with a decision review officer (DRO) "OR MAKE A PHONE CALL . . . ."  While the VA does not offer telephonic hearings, DRO hearings are available upon request.  To date, no such action has been taken on the Veteran's request.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the appeals initiated by the Veteran from the July 2013 rating decision.  The Veteran and his representative should be advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from that determination.

2.  Readjudicate the claim of entitlement to an earlier effective date prior to April 30, 2010 for the grant of service connection for tinnitus due to the Veteran's service-connected head injury, to include consideration of the CUE claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



